Citation Nr: 1644161	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 10 percent for left ankle sprain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1995 to November 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2009 rating decisions by the New York RO.  In April 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2015, the Board remanded the matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the expanded record, the Board finds that additional development is necessary to ensure that the Board's instructions are fulfilled.

The Veteran contends that her back and left knee disabilities are related (secondary) to her service-connected left ankle disability and/or plantar fasciitis.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

The Board's previous (July 2015) remand found a January 2013 VA examination to be inadequate for rating purposes because the examiner did not address the Veteran's alternate contention that her back and left knee disabilities are secondary to her service-connected plantar fasciitis, and the examiner also did not address whether the diagnosed left knee meniscal tear may be related to service and/or to a service-connected disability.  The Board remanded the matters for a new examination and opinion to address these concerns.
On December 2015 VA examination, the diagnoses included degenerative arthritis of the left knee and the spine and lumbar lordosis; the examiner stated there was no history of a meniscus condition.  Regarding direct service connection, the examiner opined that the claimed left knee and back conditions were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that the Veteran had no issues related to the claimed conditions prior to military service and opined that the onset of the conditions was during service, documented in the service treatment records (STRs).  The examiner opined that there is evidence of current, chronic and continuous treatment and care and a nexus has been established.  Regarding secondary service connection, the examiner further opined that the claimed left knee and back conditions are at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition, opining that the current severity of the service-connected condition warrants, by proximity, association of the claimed secondary conditions; the examiner opined that the disabilities began subsequent to the service-connected condition and are the direct result of the antecedent condition; the examiner opined that the medical literature supports this and a nexus is established.  Regarding secondary service connection based on aggravation, the examiner opined that the current severity of the service-connected condition has permanently aggravated the pre-existing left knee and back claims, finding that the current history and exam along with the medical literature identifies this to be plausible.  The examiner opined that a nexus has been established but was unable to determine the degree of aggravation from baseline without resorting to mere speculation.

Because the December 2015 VA examiner opined in the affirmative for direct service connection, secondary service connection by causation, and secondary service connection by aggravation for the claimed left knee and back disabilities, the AOJ sought clarification.  

In a February 2016 opinion, a reviewing examiner stated that the relevant diagnosis for the Veteran's knees is bilateral slight knee osteoarthritis.  The reviewing examiner opined that it is less likely the current diagnoses of bilateral knee osteoarthritis and degenerative arthritis of the spine were incurred in or caused by service, because there are no treatment records in the claims file for the time the Veteran was in service, there was a 15 year gap since discharge, the August 1999 medical board examination did not find a knee or back disorder, the current bilateral knee osteoarthritis was not seen until 12 years postservice, and the current degenerative arthritis of the spine was not seen until 8 years postservice.  The reviewing examiner opined that the slight knee osteoarthritis is at least as likely secondary to the normal aging process, and found no historical or clinical findings of any knee conditions caused by, secondary to, or a result of military service.  

Because the February 2016 reviewing VA examiner addressed only direct service connection and offered no opinion regarding secondary service connection, the AOJ again sought clarification.  

In a May 2016 opinion, a different reviewing VA examiner suggested that the previously provided December 2015 medical opinions be disregarded.  The reviewing examiner stated that the Veteran's bilateral knee osteoarthritis was properly diagnosed.  Regarding direct service connection, the reviewing examiner opined that the current bilateral knee arthritis was diagnosed in 2013 (or 14 years post-service), and there is no objective evidence of record that a left knee injury/condition occurred during service.  The reviewing examiner opined that the Veteran's current diagnosis of bilateral knee arthritis is at least as likely due to the natural aging process and not related to service, citing absence of a knee disorder on the Veteran's exit examination; the reviewing examiner opined that a nexus is not established.  Regarding secondary service connection, the reviewing examiner opined that the Veteran's bilateral knee arthritis is not medically related to her left ankle condition or bilateral plantar fasciitis, because the claimed disorder is a separate entity entirely from the service-connected conditions and unrelated to them; the reviewing examiner opined that the medical literature does not support a medical relationship and a nexus has not been established.  Regarding whether the Veteran's left ankle disability and/or plantar fasciitis did not cause but aggravated a left knee disability, the examiner opined that the Veteran's December 2015 knee exam showed normal findings and there was "no noted aggravation" due to left ankle condition or bilateral plantar fasciitis; the reviewing examiner opined that a nexus is not established.
The May 2016 reviewing VA examiner opined that there is no diagnosis warranted for a current/chronic lumbar condition because the Veteran's current back exam shows normal findings, and opined that the Veteran's stated pain on range of motion is subjective only and not sufficient enough to support a diagnosis, and noted that interpretation of current lumbar X-ray from May 2014 shows normal findings and supersedes previous X-rays from 2008 and 2010.  The reviewing examiner opined that the Veteran's lumbar conditions/injury during service were acute only and had resolved, and stated "large negative of back condition on Veteran's exit exam".  The reviewing examiner opined that a nexus is not established regarding direct or secondary service connection.

The Board finds that the July 2015 remand instructions were not fulfilled, and the opinions provided in response to the remand instructions are conflicting and based on inaccurate medical history.  Despite the clear diagnosis of left knee arthritis by each of the 2015 and 2016 VA examiners/reviewing examiners, the May 2016 reviewing examiner stated that the Veteran's December 2015 knee exam showed normal findings as rationale for the opinion that there was "no noted aggravation" due to the Veteran's left ankle condition or bilateral plantar fasciitis.  The provider did not explain what became of the arthritis previously diagnosed.  It is not in dispute that the Veteran has left knee degenerative arthritis; therefore, the opinion regarding aggravation is based on an inaccurate factual premise, and is inadequate for rating purposes.

Regarding the Veteran's claimed back disability, the May 2016 reviewing VA examiner opined that there is no diagnosis warranted for a current/chronic lumbar condition because the Veteran's current back exam shows normal findings.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.  Here, the May 2016 VA reviewing examiner did not address the significance of the records showing the Veteran's diagnosis of a back disability (variously diagnosed as lumbar arthropathy, lumbosacral lordosis, back strain, lumbar radiculopathy secondary to disc bulges and ligamentum flavum hypertrophy, degenerative arthritis of the spine, and lumbar lordosis) during the pendency of this claim.  Therefore, the May 2016 VA medical opinion regarding back disability is inadequate for rating purposes.  Consequently, another examination to secure fully adequate medical opinions in these matters is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the matter of the rating for left ankle sprain, the Board in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving assessment of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA joint examination must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The December 2015 VA ankle examination did not include passive range of motion testing, or weight-bearing and nonweight-bearing, and it therefore does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted.  Furthermore, all records of treatment a veteran received during the relevant evaluation period for a disability for which an increased rating is sought are pertinent evidence with respect to such claim, and must be secured and considered.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and/or treatment she has received for the disabilities at issue (records of which are not already associated with the file), and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The AOJ should secure for the record complete clinical records of all such evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of her left knee and low back disabilities, and in particular whether or not each is related to (was caused or aggravated by) her service-connected left ankle disability and/or plantar fasciitis, and to assess the current severity of her left ankle disability.  The entire record, including this remand, must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

a) Please identify by diagnosis each left knee and low back disability entity diagnosed.

b) Please identify the likely etiology of each low back and left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that it was likely incurred in, or is directly related to, the Veteran's service?

c) If a low back or left knee disability entity diagnosed is determined not to be related directly to service, is it at least as likely as not (a 50% or better probability) that such disability was (i.) caused or (ii) aggravated by (increased in severity due to) her service-connected left ankle and/or bilateral plantar fasciitis disabilities?  The opinion must address aggravation.
d) If the opinion is to the effect that the Veteran's left ankle disability and/or plantar fasciitis did not cause, but aggravated, a back or left knee disability, the examiner should specify, so far as is possible, the degree of each disability (pathology and/or impairment) resulting from such aggravation.  If it is not possible, the examiner must explain why that is so.

e) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the left ankle examination should include range of motion testing (and specifically whether any motion limitation is marked) for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

f) The examiner should also express an opinion concerning whether there would be additional functional impairment of the left ankle on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

3.  Thereafter, the AOJ should review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

